Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Application
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
This is a reissue application, Serial No. 17/334,097 (the ‘097 application), of U.S. Patent No. 10,800,757 (the ‘757 patent), which issued from U.S. Patent Application No. 16/170,154 (the ‘154 application) with claims 1-28 on October 13, 2020.

Information Disclosure Statement (IDS)
	Items crossed off the IDS were not considered because a copy of the reference could not be found in the IDS.

Consent of Assignee
	The consent of assignee form for Boehringer Ingelheim International GmbH does not include the title of the person signing for assignee as required.  A new form including the title is required.




Statement Under 37 CFR 3.73(c)
	The statement under 37 CFR 3.73 (c) for Boehringer Ingelheim International GmbH does not include the patent number and the issue date.  A new statement including the patent number and issue date is required.

Objection to the Specification
	Certificate of correction changes should be made without underlining or brackets.  Because these are retroactively a part of the original patent and are made before the reissue application will issue as a patent, they must show up in the printed reissue patent document as part of the original patent, i.e., not in italics or bracketed.  Applicants are required to submit a replacement paragraph for the proposed amendment at column 40, Table 1, last compound (corresponding to entry 87 of Table 1) without markings to show the changes made.  MPEP 1411.01.

Reissue Declaration
The reissue oath/declaration filed with this application is defective because it fails to correctly identify the error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
	Page 1 of the Reissue Declaration indicates that applicants consider the original patent to be wholly or partly inoperative or invalid “by reason of other errors.”  However, page 2 of the Reissue Declaration states that the error to be corrected is “[f]ailure to previously present narrower claims, which are being added herewith by reissue.”  Failure to previously present narrower claims can render a patent partly inoperative by failing to protect the disclosed invention to the full extent allowed by law.  In re Tanaka, 640 F.3d 1246, 1251 29 USPQ2d 1331, 1334 (Fed. Cir. 2011).  Thus, the declaration should state that the error being corrected is “by reason of the patentee claiming more or less that he had the right to claim in the patent.” 
I.	Claims 1-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Scope of Claims
	The ‘757 patent issued with claims 1-28 directed to compounds, salts, pharmaceutical compositions, and a method of treating a disease or disorder comprising compounds of formula (I).  The ‘097 application adds new claims 29-40 which are direct to compounds and pharmaceutically acceptable salts of the compounds of claim 19.  Claims 29 and 35 are representative:
29. (New) The compound of claim 19, which is [4-(6-Amino-pyridazin-3-yl)-piperidin-1-yl]-[5-(4-isopropoxy-phenoxy)-4-methoxy-pyridin-2-yl]-methanone, or a pharmaceutically acceptable salt thereof.

35. (New) The pharmaceutically acceptable salt form of the compound of claim 19, which is [4-(6-Amino-pyridazin-3-yl)-piperidin-1-yl]-[5-(4-isopropoxy-phenoxy)-4-methoxy-pyridin-2-yl]-methanone, or a pharmaceutically acceptable salt thereof.


Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,800,757 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on Monday to Thursday, from 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-0927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).		
Signed:

/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991   

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991  

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991